Citation Nr: 0616991	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
September 1992 to July 1995 and from May 1999 to October 
2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 2002 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2003 and in February 2005, the Board remanded 
this case for further development of the evidence.  The case 
was most recently returned to the Board in January 2006.

FINDING OF FACT

The veteran does not have cardiovascular disease.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letter sent to 
the veteran in May 2001 and September 2001 by the RO in 
Cleveland, Ohio, in February 2002 by the RO in New Orleans, 
Louisiana, and in April 2004 by the VA Appeals Management 
Center in Washington, DC, satisfied the statutory and 
regulatory duty to notify provisions.  The veteran has been 
afforded evaluations of his cardiovascular status, and there 
is no indication in the record that additional evidence 
material to the issue decided herein which is not part of the 
veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claim decided herein.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

When cardiovascular disease is manifested to a compensable 
degree within one year of separation from service, the 
disease may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005). 

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

In written statements to VA, the veteran has contended that 
he has "heart problems" which had onset during his active 
military service.

The veteran's service medical records reveal that, in 
September 1999, after playing basketball, the veteran 
complained of chest pain and of a sensation of fluttering and 
palpation of his heart.  A chest X-ray, an electrocardiogram, 
and a Holter monitor test of heart function were all normal.  
No service department physician diagnosed heart disease of 
the veteran.

The veteran was seen by a VA physician at a VA cardiology 
clinic in January 2002.  On clinical examination, a systolic 
click of the veteran's heart was heard, but an echocardiogram 
showed no evidence of mitral valve prolapse.  
"Systolic clicks" are short, dry, clicking heart sounds 
during systole; they are often indicative of various heart 
conditions associated with abnormal mitral or aortic valves 
but may have extracardiac causes.  See Dorland's Illustrated 
Medical Dictionary 340 (Dorland's) 928th ed., 1994).  
"Systole" is the contraction or period of contraction of 
the heart, especially that of the ventricles.  See Dorland's 
at 1653.  "Mitral valve prolapse syndrome" is prolapse of 
the mitral valve, often with regurgitation, associated with 
myxomatous proliferation of the leaflets of the mitral valve, 
a common, usually benign, often asymptomatic condition 
characterized by mid-systolic clicks and late systolic 
murmurs on auscultation.  See Dorland's at 1635.  
"Prolapse" is the falling down or sinking of a part.  See 
Dorland's at 1361.  [Emphasis added.]

The VA physician who saw the veteran in the cardiology clinic 
in January 2002 recommended that he undergo a cardiolite scan 
to rule out congenital abnormality of his coronary arteries.  
The veteran did undergo a VA cardiolite treadmill stress test 
in October 2002, which was normal and which did not result in 
a finding of any abnormality of his coronary arteries.

At a VA heart examination in February 2002, clinical 
examination of the veteran's heart showed a regular rhythm, 
no murmur, and no gallop.

At a VA heart examination in April 2005, it was noted that 
the veteran had no history of a myocardial infarction or of 
hypertensive heart disease or of any other type of 
cardiovascular disease.  A history of complaints of chest 
pain was also noted.  The veteran reported that once or twice 
per week he would have pain in his chest for approximately 30 
seconds to two minutes followed by chest "soreness" for the 
rest of the day.  Clinical cardiac and respiratory 
examinations were normal.  The diagnosis was 
[musculoskeletal] chest wall syndrome.  The VA examining 
physician found that the veteran had no heart disease and 
commented that the veteran's current and prior chest 
complaints and symptoms were not typical of complaints and 
symptoms of cardiac origin.

The veteran is not entitled to direct service connection for 
heart disease because there is no competent medical evidence 
of record of a diagnosis of current heart disease.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005); 
Rabideau, supra.  He is not entitled to service connection 
for cardiovascular disease on a presumptive basis because 
such disease was not manifested to any degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  Therefore, entitlement to service 
connection for cardiovascular disease is not established.

The veteran's stated belief that he has cardiovascular 
disease related to his active military service lacks 
probative value because, as a layman, he is not qualified to 
state an opinion on a question of medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to service connection for cardiovascular disease 
is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


